UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter period ended March 31, 2014 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number:000-53983 4Cable TV International, Inc. (Exact name of registrant as specified in its charter) Nevada 80-0955951 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1248 Highway 501 Business Conway, South Carolina 29526 (Address of principal executive offices) 1-843-347-4933 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: August 26, 2014: 45,050,000 common shares 2 TABLE OF CONTENTS Page Number PART I. FINANCIAL INFORMATION ITEM 1. Unaudited Consolidated Financial Statements 3 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 6 ITEM 4. Controls and Procedures 6 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 8 ITEM 1A. Risk Factors 8 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 ITEM 3. Defaults Upon Senior Securities 8 ITEM 4. Mine Safety Disclosures 8 ITEM 5. Other Information 8 ITEM 6. Exhibits 9 SIGNATURES 10 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Pages Unaudited Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 F-1 Unaudited Consolidated Statements of Operations For the Three Months Ended March 31, 2014 and 2013
